Citation Nr: 1823874	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  17-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from January 1953 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had acoustic trauma in the form of noise exposure during service while performing his duties as a construction engineer.  He has a current diagnosis of bilateral hearing loss for VA purposes.

The Veteran's service treatment records are fire-related and unavailable.

In September 2016, the Veteran underwent a VA audiological examination.  The examiner provided a negative nexus opinion, however, the Board finds that this opinion is inadequate.  The examiner did not discuss the Veteran's in-service exposure to acoustic trauma or consider this fact in the opinion.  The examiner's opinion was based on the unavailability of service treatment records for review and the Veteran's history of post-service noise exposure.  Moreover, in the same examination report, the examiner linked the Veteran's report of tinnitus to in-service noise exposure.  Based on the foregoing, the Board finds that another opinion must be obtained.   




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who conducted the September 2016 VA audiological examination or an appropriate substitute.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss disability is causally related to the Veteran's active duty service, to include his in-service noise exposure as a construction engineer. 

In rendering the requested opinion, the examiner should address the Veteran's complete history of hearing loss, to include his reported onset of symptoms, as well as his history of noise exposure during and after military service. 

It should be noted that the absence of in-service evidence of a hearing loss disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

A complete rationale must be given for all opinions and conclusions expressed.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




